          Case 5:20-cv-01138-J Document 1 Filed 11/10/20 Page 1 of 4




            IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

(1) ANTHONY P. TUFARO, D.D.S.,
M.D., F.A.C.S.
                                                   Case No.: CIV-20-1138-J
                   Plaintiff,
v.                                                 (Removed from Oklahoma County
                                                   District Court Case No: CJ-20-5001)
(1) STATE OF OKLAHOMA, ex rel.,
BOARD REGENTS OF THE UNIVERSITY
OF OKLAHOMA,

(2) JASON R. SANDERS, M.D., MBA, in
his individual capacity and his official
capacity as the Senior Vice President and
Provost,

(3) JOHN P. ZUBIALDE, M.D., in his
individual capacity and his official capacity as
the Executive Dean of the College of
Medicine,

(4) STEVEN M. SULLIVAN, D.D.S.,
F.A.C.S., F.A.C.D., in his individual capacity
and his official capacity as Chair of the
Department of Surgical Sciences,

(5) KEVIN S. SMITH, D.D.S., in his
individual capacity only;

(6) PAUL S. TIWANA, D.D.S., in his
individual capacity only; and

(7) BARISH H. EDIL, M.D., FACS., in his
individual capacity and his official capacity as
the Chair of the Department of Surgery.

                    Defendants.

                                NOTICE OF REMOVAL

      Pursuant to 28 U.S.C. §§ 1331 and 1441, Defendant, Steven M. Sullivan, in his
            Case 5:20-cv-01138-J Document 1 Filed 11/10/20 Page 2 of 4




individual and official capacities (“Sullivan”), respectfully submits this Notice of Removal

of the referenced action from the District Court of Oklahoma County, State of Oklahoma,

to this Court. In support of its removal, Sullivan states the following:

                                     JURISDICTION

       1.     General. Under the provisions of 28 U.S.C. § 1331, this Court has original

jurisdiction over this civil action. Pursuant to the provisions of 28 U.S.C. § 1441, the

action may be removed to this Court, because Plaintiff claims violations of his civil rights

pursuant to 42 U.S.C. §1983. (Exhibit 3, Petition, ¶ 11).

       2.     Identity of Defendant.     Steven M. Sullivan is the proper name of the

removing defendant in this action.

       3.     Federal Claims. Plaintiff’s claims against Sullivan are for violation of rights

secured by the First and Fourteenth Amendments to the United States Constitution.

(Exhibit 3, Petition, ¶11).     Plaintiff also asserts claims against Sullivan under the

Oklahoma Governmental Tort Claims Act, 51 O.S.A. §151, et seq. and for interference

with a business relationship.

       4.     Consent to Removal. Pursuant to 28 U.S.C. §1446, all defendants have

unanimously consented to the removal of this matter to federal court, including the State

of Oklahoma ex rel. Board of Regents of the University of Oklahoma, Jason R. Sanders,

John P. Zubialde, Kevin S. Smith, Paul S. Tiwana and Barish H. Edil.

       5.     Immunity. By consenting to removal, the University hereby reserves and

does not waive any right to assert, or the protection of, any available constitutional,

statutory, common law, or other provision that does, might, or could limit the Court’s

                                             2
               Case 5:20-cv-01138-J Document 1 Filed 11/10/20 Page 3 of 4




jurisdiction of the allegations of Plaintiff’s Petition or any proposed amendment thereto,

including allegations of entitlement to relief thereunder, including, but not limited to

Eleventh Amendment immunity and sovereign immunity. See Neiberger v. Hawkins, 70

F.Supp.2d 1177, 1187-88 (D. Colo. 1999). The consent to removal in no way waives the

right to immunity from liability retained by the University of Oklahoma with regard to all

claims. Trant v. Oklahoma, 754 F.3d 1158, 1172-73 (10th Cir. 2014); see also Hall v.

Oklahoma Dept. of Rehabilitation Services, No. CIV-17-497, slip op. (W.D. Okla. Feb. 20,

2018).

                                 TIMELINESS OF REMOVAL

         5.      Plaintiff filed his Petition on October 19, 2020.

         6.      Plaintiff served Sullivan with the Petition on October 22, 2020, claiming for

the first time violation of civil rights pursuant to 42 U.S.C. §1983.

         9.      Notice of Removal is timely filed under 28 U.S.C. § 1446.

                                       ATTACHMENTS

         10.     Pursuant to 28 U.S.C. § 1446(a) and LCvR81.2, attached hereto as Exhibits

1-5, respectively, the following is a complete list of the process, pleadings, and orders that

have been served and/or filed, along with a copy of the docket sheet of the case.

         Exhibit 1 – Entry of Appearance of Courtney D. Powell on behalf of Plaintiff;

         Exhibit 2 – Entry of Appearance of George Freedman on behalf of Plaintiff;

         Exhibit 3 – Petition;

         Exhibit 4 – Entry of Appearance of Shannon F. Davies; and

         Exhibit 5 – Copy of the docket sheet.

                                                 3
           Case 5:20-cv-01138-J Document 1 Filed 11/10/20 Page 4 of 4




       Defendant, Sullivan, removes the State Court Action to the United States District

Court for the Western District of Oklahoma.



                                          Respectfully submitted,

                                          s/Heidi J. Long
                                          Heidi J. Long, OBA #17667
                                          Tina S. Ikpa, OBA #32193
                                          Office of Legal Counsel
                                          University of Oklahoma
                                          660 Parrington Oval, Suite 213
                                          Norman, Oklahoma 73019
                                          Telephone: (405) 325-4124
                                          Facsimile: (405) 325-7681
                                          hlong@ou.edu
                                          tsikpa@ou.edu

                                          Attorneys for Defendant, Steven M. Sullivan

                             CERTIFICATE OF SERVICE

       I hereby certify that on November 10, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF system for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:


Shannon F. Davies
George Freedman
Courtney D. Powell
SPENCER FANE
9400 N. Broadway Extension, Suite 600
Oklahoma City, OK 73114
Attorneys for Plaintiff

                                                 s/Heidi J. Long
                                                 Heidi J. Long




                                             4
